DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     RICHARD A. JOSEPHER, JACK L. LEONE and ERIK WEISS,
                        Appellants,

                                    v.

    THE MARBELLA CONDOMINIUM ASSOCIATION, INC., ET AL.,
                       Appellee.

                              No. 4D22-787

                         [December 15, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 502017CA009103.

   Richard A. Josepher of Gutter Chaves Josepher Rubin Forman Fleisher
Miller, P.A., Boca Raton, for appellants.

   Henry B. Handler and William J. Cornell of Weiss, Handler & Cornwell,
P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and Kuntz, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.